The following opinion on a new application for writ of mandamus was filed June 7, 1907. Writ alloioed:
Barnes, J.
When our former judgment in this case was rendered, we declined to dismiss the action, and purposely retained jurisdiction of the matters in controversy, so as to make such further orders herein as would be found necessary to finally determine the right of the relator to purchase the land in controversy. This is fairly disclosed by our opinion, ante, p. 202. Since that time the relator ha„s renewed her application, has caused the land to be reappraised, has *209complied, strictly with all of the requirements of the stai - ute which entitle her to a contract of purchase, and has demanded the same of the relator, who has again refused to comply with her demand. She has, by motion, renewed her application for the writ, and the respondent now justifies his refusal on the ground that the board of educationa! lands and funds is of the opinion that the new appraisement is too low and has directed him not to issue a certificate of purchase thereon.
From the evidence before us it appears that the land in question was valued by the first appraisement at $1,400; that the respondent, being of the opinion that the appraisement was too low, caused the land to be reappraised for and on behalf of the state, and thé amount of such ap praisement was $1,800; that the board of educational land”, and funds caused that appraisement to be set aside, and the respondent refused to issue a certificate of purchase t: the relator thereunder; that the application for a writ of mandamus was thereafter made, and on the issues joined ihe testimony of a large number of witnesses, both for tin-relator and the state, was taken as to the value of the laud in controversy. By this evidence it is shown that the value of the land was between $1,400 and $2,000; the state contending that it was worth $2,000, while the relator insisted that it was worth only $1,400. It was our opinion that the evidence then taken showed the value to be somewher' between $1,800 and $2,000, and in consideration of tint! fact we declined to issue the writ, holding that the board was invested with a reasonable discretion in the matter, and could reject an appraisement and refuse to order the respondent to issue a certificate of purchase of school lands, where it appeared that the appraisement was so much less than the fair value of the laud as to amount to a constructive fraud; or to make it clearly appear that the value fixed thereby was the result of a mistake. It now appears, by the new appraisement, that the value of the land is $1,600. It is *210conceded that the new appraisers are men well qualified and competent to judge of the value of real estate in Jefferson county, in the immediate vicinity of the land in question, and in fact of the land itself; that they are men of excellent character and good judgment, and would in no way favor either party at the expense of right and justice. So we are constrained to hold that the value thus fixed is the fair and reasonable value of the land in question.
The respondent, however, insists that the order of the Hoard is final and conclusive as to the rights of both parties, and compels him to reject the application. We cannot so hold. It must be conceded, however, that where rhe board, exercising a reasonable discretion in such a ¡natter, lias determined that the appraisement is too low, and it appears that such judgment or determination is well founded, then its order would justify the respondent in refusing to execute a contract of purchase, and would be a complete defense to a petition for a mandamus to compel him to perform that act. But, where it appears, as it does in this case, that the appraisement represents the fair value of the land, that the difference between the several appraisements, if any, is so small in amount as to be readily accounted for by an honest difference of opinion on that question, the board cannot reject the appraisement and arbitrarily direct the respondent not to execute the contract of purchase.
Upon a careful consideration of the evidence and of the ■ whole record before us, we are of opinion that the relator is now entitled to the relief prayed for, and a writ of mandamus will issue directing the respondent to execute and deliver to the relator a certificate of purchase as prayed. The relator is required to pay the costs of her first application, and the costs of the present proceeding will be taxed to the respondent.
Judgment accordingly.